EXHIBIT 10.1

AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

THIS AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(“Amendment No. 5”) is dated as of June 27, 2017 by and between DORMAN PRODUCTS,
INC. (formally known as R & B, Inc.), a Pennsylvania corporation (the
“Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (the “Bank”) for itself and as agent hereunder (the “Agent”).

WHEREAS, the Borrower and the Bank are parties to a Third Amended and Restated
Credit Agreement dated as of July 24, 2006, as amended December 24, 2007,
April 26, 2010, December 20, 2012, and April 29, 2015 (collectively, the “Credit
Agreement”); and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto, intending to be legally bound, hereby agree that the Credit
Agreement shall be amended as follows, effective on the date first above
written:

1. Revolving Credit Termination Date. The definition of “Revolving Credit
Termination Date” in Section 1.01 of the Credit Agreement is hereby amended to
read in its entirety as follows:

 

  (a) “‘Revolving Credit Termination Date’ means June 30, 2018; or such other
date to which the Revolving Credit Facilities have been extended in the sole
discretion of the Bank(s) or on which they have been terminated in accordance
with the terms of this Agreement.”

2. Conditions Precedent. As a condition precedent to effectiveness of this
Amendment No. 5, the Agent must receive (a) an original copy of this Amendment
No. 5



--------------------------------------------------------------------------------

executed by the Borrower, (b) an original executed Officer’s Certificate in the
form attached hereto as Exhibit A, and (c) an original executed Secretary’s
Certificate in the form attached hereto as Exhibit B.

3. Costs. The Borrower shall pay (as and when incurred) all costs, expenses and
fees (including, without limitation, any attorneys’ fees) associated with the
Credit Agreement and this Amendment No. 5.

4. Capitalized Terms. All capitalized terms used in this Amendment No. 5, unless
otherwise defined herein, shall have the meanings ascribed thereto in the Credit
Agreement.

5. Ratification. Other than as specifically set forth herein, the Borrower
hereby ratifies and confirms the Loan Documents and all instruments and
agreements relating thereto, and confirms that (a) all of the foregoing remain
in full force and effect, (b) each of the foregoing is enforceable against the
Borrower in accordance with its terms, and (c) in furtherance and not limitation
of the foregoing, the security interests granted pursuant to the Loan Documents
and any other security agreement, surety agreement, mortgage, assignment or
other collateral agreement, remain in full force and effect and secure all
liabilities and obligations of the Borrower to the Bank(s) under the Credit
Agreement, as amended hereby, or otherwise.

6. Miscellaneous. Article XIII of the Credit Agreement is incorporated herein by
this reference and shall apply to this Amendment No. 5. Execution of this
Amendment No. 5 shall not constitute an agreement by the Agent or the Bank(s) to
execute any other amendment or modification of the Credit Agreement. References
to the Credit Agreement in any document relating thereto shall be deemed to
include this Amendment No. 5. This Amendment No. 5 may be executed in
counterparts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Agent, and the Bank have caused this
Amendment No. 5 to be duly executed and delivered as of the day and year first
above written.

 

    WELLS FARGO BANK,    

    NATIONAL ASSOCIATION,

    for itself and as Agent

    By:  

/s/ Mathew Siefer

      Name:  

Mathew Siefer

      Title:  

Senior Vice President

ATTEST:     DORMAN PRODUCTS, INC.     (formerly known as R & B, Inc.)

 

By:  

/s/ Thomas J. Knoblauch

    By:  

/s/ Kevin M. Olsen

  Name:  

Thomas J. Knoblauch

      Name:  

Kevin M. Olsen

  Title:  

Senior Vice President

      Title:  

Chief Financial Officer

[Corporate Seal]



--------------------------------------------------------------------------------

EXHIBIT A

OFFICER’S CERTIFICATE

Pursuant to Amendment No. 5 to the Third Amended and Restated

Credit Agreement

The undersigned, Thomas J. Knoblauch, Senior Vice President, General Counsel,
and Assistant Secretary of Dorman Products, Inc. (the “Company”), in such
capacity and on behalf of such Company, hereby certifies, pursuant to Amendment
No. 5 (“Amendment No. 5”) to the Third Amended and Restated Credit Agreement
dated as of July 24, 2006, as amended December 24, 2007, April 26, 2010,
December 20, 2012, April 29, 2015 and the date hereof (collectively, the “Credit
Agreement”), between Dorman Products, Inc. and Wells Fargo Bank, National
Association (successor by merger to Wachovia Bank, National Association) that:

(1) no Event of Default has occurred and is continuing;

(2) there has been no material adverse change in the Company’s business,
operations, properties or condition, financial or otherwise, since July 24,
2006; and

All capitalized terms herein shall have the meaning set forth in the Credit
Agreement, unless defined herein.

 

Dated: June     , 2017     By:  

 

      Name:  

 

      Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

SECRETARY’S CERTIFICATE - DORMAN PRODUCTS, INC.

Pursuant to Amendment No. 5 to Third Amended and Restated

Credit Agreement

The undersigned,                     ,                     of Dorman Products,
Inc. (“Company”), in such capacity and on behalf of such Company, hereby
certifies, pursuant to Amendment No. 5 (“Amendment No. 5”) to the Third Amended
and Restated Credit Agreement dated as of July 24, 2006, as amended December 24,
2007, April 26, 2010, December 20, 2012, April 29, 2015 and the date hereof
(collectively, the “Credit Agreement”), between the Company and Wells Fargo
Bank, National Association (successor by merger to Wachovia Bank, National
Association), that (i) the copies of item (2) below as delivered pursuant to a
Secretary’s Certificate dated July 24, 2006, and (ii) attached items (1), (3),
(4) and (5) below are true and correct copies of the following and are in full
force and effect and have not been amended, altered, or repealed as of the date
hereof except as shown in such attachments:

(1) articles of incorporation of the Company;

(2) good standing certificates with respect to the Company from the Secretary of
State of the state in which the Company is incorporated or formed, and in each
state in which the Company is required to qualify to do business, except such
states where the failure to so qualify would have no material adverse effect on
the financial condition of the Company;

(3) the bylaws of the Company;

(4) the names, incumbency and signatures of the officers of the Company
authorized to execute and deliver Amendment No. 5, upon which the Bank(s) may
conclusively rely until it shall receive a further certificate of the Company
amending the prior certificate; and

(5) resolutions of the Board of Directors of the Company, authorizing the
execution and delivery of Amendment No. 5 and all documents related thereto.

 

Dated: June     , 2017     By:  

 

      Name:  

 

      Title:  

 